Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections of claim 20 has been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim to recite “a forked yoke that attaches to the leg brace on opposite sides of the compromised limb.” In response to Applicant’s amendment Examiner has added reference Asbeck (US Patent No.: 10,870,198).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 with dependent claims 2-6, 8-15, and 21-22 and 16 with dependent claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 16 recite the limitation that the limb gait system is “remote from a pelvis of a user” in claim 1 and “remote from the hips and pelvis of a user” in claim 16. As the word ‘remote’ is not used or defined within the specification, it is unclear how far the second end of the compromised limb gait system would need to be from the pelvis and/or hip of the user to be considered remote. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 with dependent claims 2-6, 8-15, and 21-22 and 16 with dependent claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In independent claims 1 and 16, it is unclear what remote means in terms of a distance required between a user’s pelvis and the limb gait system.  It is unclear how far the gait system would need to be from a user’s pelvis (or a user’s hip and pelvis as required in claim 16) to be considered remote. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Lee (US Pub No.: 2019/0060154) in further view of Johnson (US PGPub No.: 2016/0166454) and Asbeck (US Patent No.: 10,870,198).
Regarding claim 20, Linon discloses a medical walker (in the abstract), comprising: a wheeled frame (figure 3b part 2w), wherein the wheeled frame comprises: a wheeled base (the actual wheel at part 2w with the part connecting the wheel to part 2l); a support structure protruding upwards from the wheeled base (the part 2l in figure 3b); and an upper body support (figure 3b part 1) attached to the support structure (shown in annotated figure 1); a leg brace that attaches to a compromised limb of a user (shown in annotated figure 1); a compromised limb gait system attached to the wheeled frame (figure 3b, shown as the leg members), wherein the compromised limb gait system comprises: a forked yoke that (shown in annotated figure 1); at least one swing linkage (shown in annotated figure 1 as the bending leg part) at a location below a hip and proximate to a knee of the comprised limb (as per annotated figure 1, the labeled brace is lower than the hip of the user and is around the knee of the user), wherein the forked yoke connects the leg brace to the compromised limb gait system (the fork of annotated figure 1 would attach the labeled leg brace to the rest of the device, that is the limb gait system), wherein the swing linkage permits movement in substantially a single plane (as per figures 3a and 3b, the movement of the swing linkage of the leg system only moves in one plane) and connects the yoke to the wheeled frame (the swing linkage in figure 3b connects the yoke to the wheeled frame part 2u via the stanchion); and a hard stop, wherein the hard stop limits the rearward motion of the swing linkage (stop mechanism to limit the movement of the legs detailed in [0017]).
However, Linon does not disclose an unweighting system attached to the wheel frame. Instead, Instead, Johnson does teach an underweighting in a walker device, as detailed in paragraph [0150]. As per [0149], this appears to be done via the spring mechanism 152 that is attached to a waist harness part 14 with securing band 58, as shown in figure 28. This weighting system can then be connected onto the wheeled frame portion of Linon. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an unweighting system like the one found in Johnson into the device of Linon as the unweighting system will, by definition, reduce the weight felt on the legs of a user.  This is seen as being beneficial to Linon as the device in Linon is disclosed as being an assist device for disabled persons, as per [0001]. As such, it is beneficial to reduce the load via an unweighting as said disabled person’s lower limbs may not be able to sustain the load on them.
Additionally, it is unclear if the leg brace of Linon in annotated figure 1 would support the leg of the user, as required by the definition of a brace. Instead, Lee would teach a leg brace configured to attach to the compromised limb of the user with part 10 in figure 2 that is disclosed as a distal support 10 in [0039]. This part is shown to attach to and support a limb in figures 1 and 2 and can be used to replace the labeled brace below in annotated figure 1.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brace of Lee into the device of Linon as the brace of Lee supports the thigh of the user in [0040]. This brace would be important for the device of Linon as Linon has leg linkages (shown in annotated figure 1, with a knee joint and swing linkage labeled). If there was not a brace to support the leg of the user, the leg would then move independently of the leg linkages. This brace would allow for the device of Linon to move with the legs of the user of Linon, which would be beneficial to said user. 
From here, Linon in view of Lee and Johnson does not teach a fork that attaches on each side of the leg brace on opposite sides of the compromised limb. 
Instead, Asbeck (US Patent No.: 10,870,198) does teach a fork that attaches on each side of the leg brace on opposite sides of the compromised limb (in the form of the braces 280 and 281 in figure 2, disclosed as braces in column 3 lines 6-10).  As the brace member is depicted to wrap around the leg in figures 1 and 2 on the right and left side of the leg, it is argued that Asbeck would teach a forking member that attaches on opposite sides of the leg. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leg brace of Asbeck into the combination of Linon, Lee, and Johnson for the purpose of providing an alternative leg attachment means to couple the person to the device (brace of figure 2) that is known in the art.
Instead, Zoss does teach a leg brace (Part 143 in figure 1B, labeled below in annotated figure 2). As shown in annotated figure 2, the labeled fork is depicted as having an attachment means that would attach to the top end and the bottom end of the labeled leg brace. As such, the attachment fork is taken to attach to each side of the leg brace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leg brace and attachment fork of Zoss into the combination of Linon, Lee, and Johnson for the purpose of providing an alternative leg attachment means to couple the person to the device (being an exoskeleton as per [0027] of Zoss) that is known in the art. 

    PNG
    media_image1.png
    410
    535
    media_image1.png
    Greyscale

Annotated Figure 1



Allowable Subject Matter
Regarding claims 1-6, 8-19 and 21-22, allowability could not be determined at this time because the claims recite new matter.  A determination of allowability cannot be based on new matter improperly recited in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wroclawsky (US Patent No.: 6,652,427) was considered for part 19 in figure 1 that appears to be a leg brace that wraps around the leg, Moore (US Pub No.: 2019/0282431) was considered for a combination exoskeleton with a brace and a chair apparatus in figure 5A, Hoekelmann (US Pub No.: 2019/0231632) was considered for a locomotion aid with ball castors (disclosed in [0021]) which appear to be analogous to wheels.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AREN PATEL/Examiner, Art Unit 3774  


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774